      Case 3:18-cr-00333-VLB Document 165 Filed 01/27/20 Page 1 of 4



                               EXHIBIT A
               Government’s Anticipated Witness List


Hartford Police Department        Detective Cirigliano will testify to
  • Detective Megan               events that occurred on October 2
     Cirigliano                   and 3, 2017, including her receipt of
                                  the initial complaint from dispatch;
                                  contacting Geovanny Hernandez,
                                  meeting Geovanny Hernandez and
Address:                          reviewing the text messages on his
253 High Street, Hartford         phone, and collecting his
                                  cellphone. In addition, she
(1 hour)                          performed investigative steps to
                                  identify a person named Amber
                                  Foley in Meriden who was
                                  consistent with the person
                                  exchanging messages with
                                  Hernandez. Det. Cirigliano will
                                  testify that she contacted the
                                  Meriden Police Department and the
                                  Department of Children and
                                  Families.

Meriden Police Department     Law enforcement officers from the
                              Meriden Police Department will
                              testify about their role in the
   • Rob Nesci
                              investigation of Amber Foley
   • Angelo Stavrides
                              including going to Amber Foley’s
                              residence on October 2 and 3, 2017,
Address: 50 West Main Street, interviewing Amber Foley and
Meriden CT                    obtaining her written statement and
                              her consent to take and review the
(2 hours)                     contents of her phone, their
                              personal observations of Amber
                              Foley and MC1 and MC2.
      Case 3:18-cr-00333-VLB Document 165 Filed 01/27/20 Page 2 of 4




Department of Children and        Sara Hanna will likely testify that
Families                          she went to Amber Foley’s
                                  residence with the Meriden Police
  • Sara Hanna
                                  Department and was present during
                                  admissions made by Amber Foley
1 West Main Street,               regarding distribution and
Meriden CT                        production of images depicting the
                                  genitalia of MC1 and MC2. DCF
(1.5 hours)                       employees may also testify about
                                  the ages and genders of MC1 and
                                  MC2.
Brendan Lundt , Special Agent Special Agents with HSI will testify
with Homeland Security         about the investigation conducted
Investigations                 by HSI including an audio/video
                               recorded interview with Amber
                               Foley in January 2018. In addition,
Jordan Oliveira, Special Agent the agents will testify about search
with Homeland Security         warrants obtained from MeetMe for
Investigations                 Amber Foley’s account and how the
                               investigation uncovered a second
                               account used by Amber Foley but
15 Court Street,               registered in the name “Angel
Suite 672                      Brown.” The agents will also testify
New Haven, CT                  about text messages exchanged
                               between Amber Foley and/or Angel
(4 hours)                      Brown with David Messier, Ram M
                               and Nick C


                                  If the need arises (that is, if Ms.
                                  Foley testifies or otherwise
                                  provides contrary evidence), SA
                                  Oliveira will also testify about
                                  statements made by Ms. Foley
                                  during interviews conducted
                                  pursuant to proffer agreements.
     Case 3:18-cr-00333-VLB Document 165 Filed 01/27/20 Page 3 of 4




David Messier                    Will testify about messages and
                                 photographs he exchanged with
                                 Amber Foley and Angel Brown.
c/o Attorney Richard Cramer,
21 Oak Street, Suite 308,
Hartford CT
(3 hours)
Geovanny Hernandez               Will testify about messages and
                                 photographs he exchanged with
                                 Amber Foley
Hartford, CT
(2 hours)
Forensic Examinations        Bowling will testify about the
                             extraction he performed from
   • Craig Bowling, Computer
                             Amber Foley’s cell phone in
     Forensics Agent for his
                             November 2019; Clements will
   • Sergeant George
     Clements, Meriden       testify about the extraction he
     Police Department       performed from Amber Foley’s cell
                             phone in October 2017.
(2 hours)
MeetMe Custodian of Records      Will testify about business records
                                 kept by MeetMe in the ordinary
  • Lexi Peskin                  course of business including
                                 records associated with Meet Me
(2 hours)                        accounts for: Amber Foley; David
                                 Messier; Geovanny Hernandez;
                                 Angel Brown; Nick C and Ram M

                                 MeetMe’s custodian will also
                                 explain the documents provided in
                                 response to search warrants. d

                                 MeetMe’s custodian will also testify
                                 about MeetMe’s business, how its
Case 3:18-cr-00333-VLB Document 165 Filed 01/27/20 Page 4 of 4




                            application works and where
                            MeetMe’s headquarters and servers
                            are located.
